
	

114 HRES 568 IH: Honoring the Portland Timbers as the champions of Major League Soccer in 2015.
U.S. House of Representatives
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 568
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2015
			Ms. Bonamici (for herself, Mr. Blumenauer, Mr. Schrader, Mr. DeFazio, and Mr. Walden) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Honoring the Portland Timbers as the champions of Major League Soccer in 2015.
	
	
 Whereas, on December 6, 2015, the Portland Timbers won the Major League Soccer Cup, the championship match of Major League Soccer;
 Whereas by defeating the Columbus Crew by a score of 2 to 1, the Portland Timbers won their first Major League Soccer championship and the 20th edition of the Major League Soccer Cup;
 Whereas Portland Timbers players Diego Valeri and Rodney Wallace scored goals in the Major League Soccer Cup;
 Whereas the goal by Diego Valeri in the first minute of the match was the earliest in Cup history; Whereas Portland Timbers midfielder Diego Valeri was designated by Major League Soccer as the Most Valuable Player of the Major League Soccer Cup;
 Whereas the victory of the Portland Timbers in the Major League Soccer Cup was the first Major League Soccer championship win for Portland Timbers head coach, Caleb Porter, and Portland Timbers owner, Merritt Paulson;
 Whereas the victory of the Portland Timbers in the Major League Soccer Cup was the first such championship for any team in the Pacific Northwest;
 Whereas by giving back to the community through charity work, the Portland Timbers organization inspires the people of Soccer City, USA, also known as Portland, Oregon, both on and off the pitch;
 Whereas the supporters group of the Portland Timbers, the Timbers Army exemplifies pride in the Rose City, where there is no pity;
 Whereas the Timbers Army, through contributions to their community, club, and country, are the greatest of all supporters in Major League Soccer; and
 Whereas the success of the Portland Timbers soccer team will broaden an appreciation of athletics in young people and encourage Oregonians to volunteer in their communities: Now, therefore, be it
	
 That the House of Representatives— (1)honors the Portland Timbers as the champions of Major League Soccer in 2015;
 (2)recognizes the outstanding achievement of the Portland Timbers team, ownership, and staff; and (3)respectfully requests the Clerk of the House to transmit an enrolled copy of this resolution to the Portland Timbers.
			
